Citation Nr: 1814906	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for service-connected narcolepsy, currently evaluated at 10 percent disabling, prior to June 29, 2011, and as 20 percent disabling thereafter.

2. Entitlement to an increased rating for service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine (back), currently evaluated as noncompensable prior to June 29, 2011, and as 10 percent disabling thereafter.

3. Entitlement to an increased rating for service-connected seborrheic
Dermatitis (skin), currently evaluated as noncompensable prior to June 29, 2011, and as 10 percent disabling thereafter.

4. Entitlement to an effective date prior to October 9, 2012 for the award of service connection for cervical spine degenerative joint disease and muscle strain (neck).



REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from July 1969 to August 1981 and from January 1983 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2012, the RO granted service connection for seborrheic dermatitis, degenerative joint disease and degenerative disc disease of the lumbosacral spine and narcolepsy.  In January 2013, the RO granted service connection for cervical spine degenerative joint disease and muscle strain, evaluated as 10 percent disabling, with an effective date for service connection of October 9, 2012. 

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of that hearing is of record.  At the video conference hearing, the Veteran raised the issue of an earlier effective date for his service-connected narcolepsy, seborrheic dermatitis, moderate degenerative joint disease and degenerative disk disease of the lumbosacral spine.  See March 2016 Video Conference Hearing Transcript.  At the March 2016 hearing, the Veteran asserted that the effective date of his service-connected seborrheic dermatitis, narcolepsy, and lumbosacral strain should be 1993.  January 30, 1993 is the date of the Veteran's separation from service.  The Board notes that the date of service connection for the Veteran's seborrheic dermatitis, narcolepsy, and lumbosacral strain is February 1, 1993, the day following the Veteran's separation from active duty service.  The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

FINDINGS OF FACT

1. Prior to June 29, 2011, the Veteran's narcolepsy was not productive of at least 1 major seizure in the prior 2 years; or at least 2 minor seizures in the previous 6 months.

2. From June 29, 2011, the Veteran's narcolepsy is well-controlled and not productive of at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.

3. Prior to June 29, 2011, the Veteran's DJD and DDD of the lumbosacral spine was shown to have been manifested by subjective complaints of pain and discomfort involving his neck and shoulder girdle, as well as lumbosacral region; objective findings of limitation of motion no worse than forward flexion of 70 degrees, extension of 30 degrees, and lateral rotation of 30 degrees bilaterally and lateral rotation in the AP direction was 55 degrees bilaterally both with pain at the end the range of motion.

4. From June 29, 2011, the Veteran's DJD and DDD of the lumbosacral spine is shown to be manifested by a range of motion within normal limits.

5. For the period prior to June 29, 2011, the Veteran's skin disorder was manifested by less than 5 percent of the entire body or less than 5 percent of exposed area affected, and; no more than topical therapy required during the past 12-month period.

6. For the period from June 29, 2011, the Veteran's skin disorder was manifested by a rash and flaking, but no scarring that covers less than 5 percent of the total and exposed body area. 

7. No communication received prior to October 9, 2011 may be interpreted as a claim for service connection for a cervical spine condition.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial evaluation in excess of 10 percent for narcolepsy, prior to June 29, 2011 and 20 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.121, 4.124a, Diagnostic Codes 8108, 8911 (2017).

2. The criteria for a 10 percent rating for DJD and DDD of the lumbosacral spine, and no more, prior to June 29, 2011, have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321 (b) (1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a rating in excess of 10 percent for DJD and DDD of the lumbosacral spine, from June 29, 2011, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321 (b) (1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4. The criteria for entitlement to an initial compensable rating for service-connected seborrheic dermatitis prior to June 29, 2011 and 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).

5. There is no legal entitlement to an effective date earlier than October 9, 2012, for the award of service connection for cervical spine degenerative joint disease and muscle strain.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 20.1103 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589 (1991).

When evaluating a service connected disability, separate ratings can be assigned for separate periods of time based on the facts found- a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating for Narcolepsy

The Veteran's service-connected narcolepsy is currently rated as 10 percent disabling prior to June 29, 2011, and as 20 percent disabling thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8108, 8911. 

The General Rating Formula for Major and Minor Epileptic Seizures are as follows: a rating of 10 percent is assigned with a confirmed diagnosis of epilepsy with a history of seizures; 20 percent is assigned with at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months; 40 percent is prescribed with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly; 60 percent is prescribed with averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week; 80 percent is assigned with averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly; and a rating of 100 percent is assigned with averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8101, 8911. 

Note (1) of the General Rating Schedule states that when continuous medication is shown necessary for control of epilepsy the minimum rating will be 10 percent, not to be combined with any other rating for epilepsy.  Note (2) states that in the presence of major and minor seizures, the major type will be rated.  Note (3) states that there will be no distinction between diurnal and nocturnal major seizures.

Furthermore, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.  Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  Id.

As stated above, the Veteran was granted an initial 10 percent disability rating for narcolepsy prior to June 29, 2011 and 20 percent disability rating thereafter.  The Veteran asserts that he is entitled to higher ratings for his service-connected narcolepsy throughout the appeal period.  The Board finds that increased ratings are not warranted.

The Veteran asserts that he is entitled to a rating in excess of 10 percent for the prior to June 29, 2011.  

The pertinent evidence of record includes the Veteran's statements, service treatment records (STRs), and an April 2012 VA limited neurologic examination for narcolepsy.

The Board finds that, prior to June 29, 2011, the Veteran's narcolepsy did not approximate to the criteria for a 20 percent disability rating.  

The Veteran's STRs reflect that in 1971 the Veteran was hospitalized with seizure disorder, controlled with medications and in 1979 he was diagnosed with sleep paralysis.  See April 1980 Report of Medical History.  

In this regard, the Veteran's April 2012 VA examination for mental disorders discussed his "chronic sleep impairment".  The examiner noted that narcolepsy symptoms were and continue to be an isolated problem totally separate and different than a convulsive problem.  They are not and never have have been related to any type of seizure problem or process.  See April 2012 VA examination.  The Veteran reported that he has extremely vivid hallucinatory-like experiences.  He reported that he had sleep studies and it was confirmed that he has abnormal sleep patterns.  He was prescribed sleep medication that allowed him to sleep 5 to 6 hours per night.  The VA examiner noted that the Veteran's symptoms included fatigue upon waking, even with a reasonable amount of sleep.  

While the Board notes the Veteran's diagnosis, there is nothing in the record to demonstrate the Veteran fits any of the criteria for a higher rating.  There are no medical records reflecting the Veteran had any major or minor seizures within the prescribed timeline of the diagnostic code.  See Diagnostic Code 8911.  Therefore, the Board finds that, prior to June 29, 2011, the Veteran's narcolepsy did not approximate to the criteria for a 20 percent rating.  In this regard, the April 2012 VA examination does not show that the Veteran's narcolepsy was manifest by at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.

As the preponderance of the evidence is against the Veteran's claim of increased disability ratings, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran is currently rated at 20 percent for his service-connected narcolepsy from June 29, 2011.  He asserts that he is entitled to a rating in excess of 20 percent from June 29, 2011.  

The pertinent evidence of record includes the January 2017 VA examination report, as well as the Veteran's lay statements and hearing testimony.

Additionally, in September 2016 the Veteran was sent a VA Form 21-4142 form to complete in order to obtain the Veteran's non-VA medical treatment records.  To date, no response has been received. 

The January 2017 VA examiner reported the onset of sleep paralysis initially described in 1971.  The examiner added, that while the Veteran was diagnosed with the possibility of psychomotor seizures, this was ruled out on several occasions and he was diagnosed with narcolepsy, with related sleep paralysis and service connected for it in 2012.  The examiner noted that the Veteran has had hypnagogic hallucinations in the past but no history of cataplexy and no significant history of excessive daytime sleepiness in relationship to narcolepsy.  The Veteran reported 0-1 cataplectic (narcoleptic) episodes over the past 6 months, and that he has not had any major seizures, or minor seizures.  See January 2017 VA examination report.  The VA examiner reported that the Veteran takes no medication for narcolepsy.  Additionally, the examiner determined that the Veteran's narcolepsy does not impact his ability to work.

The Board finds that, from June 29, 2011, the Veteran's narcolepsy does not approximate to the criteria for a higher disability rating.  In this regard, the January 2017 VA examination does not show that the Veteran's narcolepsy was manifest by major or minor seizures.  See U.S.C. § 4.124a, Diagnostic Code 8108.

As the preponderance of the evidence is against the Veteran's claim for an increased disability rating from June 29, 2011 for narcolepsy, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for DJD and DDD of the Lumbosacral Spine

The Veteran's disability due to DJD and DDD of the lumbosacral spine is currently rated as noncompensable prior to June 29, 2011, and as 10 percent disabling thereafter rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran asserts that he is entitled to a higher rating for his service-connected DJD and DDD of the lumbosacral spine.  

The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 directs that lumbosacral strain be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

An August 2012 rating decision granted service connection for DJD and DDD of the lumbosacral spine.  The Veteran seeks a compensable rating for his service-connected DJD and DDD of the lumbosacral spine prior to June 29, 2011.

The relevant evidence in this case consists of an April 2012 VA examination and service treatment records.  

The Veteran was provided a VA examination for his thoracolumbar spine in April 2012.  The Veteran reported having problems with deep aching pain that tends to be worse early in the morning until he has been able to loosen his muscles.  The Veteran also reported receiving treatment with Botox injections, with minimal success.  Over the prior 12 month period, the Veteran reported that he tends to experience flares of discomfort involving his neck and shoulder girdle as well as the lumbosacral region, which usually does not extend into the upper or lower extremities.  Those complaints occur with frequency of 3 or 4 times a month.  The Veteran indicated that he has learned how to alter his level of activity temporarily until those symptoms resolve.  He does his own version of self-directed bedrest that does not require, for the most part, physician ordered bedrest and those symptoms and complaints only tend to usually persist for 2-6 hours before resolving.   Normal lumbar lordotic curves were present.  The areas overlying the lumbosacral regions of his spine were tender but not painful to palpation.  There was no evidence of kyphosis or scoliosis.  

The range of motion testing of the lumbosacral spine demonstrated forward flexion was 70° and backward extension was 30° both with pain at end of range of motion. Lateral flexion was 30° bilaterally both without pain at end of range of motion. Lateral rotation in the AP direction was 55° bilaterally both with pain at end of range of motion.

Based on these findings, and in light of Burton, the Board finds that a 10 percent rating, and no more is warranted based on painful back motion.  Given the range of motion findings, however, even considering the Veteran's pain and corresponding functional impairment, the preponderance of the evidence is against an evaluation in excess of 10 percent. 

The Veteran also seeks a rating in excess of 10 percent for his service-connected DJD and DDD of the lumbosacral spine from June 29, 2011.

The Veteran was also provided a VA examination in January 2017.  The Veteran's range of motion was recorded as normal, with no pain noted on the examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  There were no additional factors listed as contributing factors of disability.  The examiner noted that there was no ankylosis of the spine.  The Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran does not have intervertebral disc syndrome (IVDS) and episodes requiring bed rest.  The examiner concluded that, the Veteran's back problems are chronic and have not particularly changed in character over the last years.  There does not appear to be any progression of his condition.  The Veteran reported flare-ups of the thoracolumbar spine that is usually rated 4 out of 10 but sometimes can be 8 out of 10.

The record does not show the Veteran meets the requirement for a rating in excess of 20 percent under Diagnostic Code 5237 from June 25, 2011.  The Veteran's range of motion was reported as normal.  Additionally, the evidence does not show the Veteran's service-connected lumbosacral stain is manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

While the Veteran cleary has back pain, it is important for the Veteran to understand that this is the basis for the current findings.  The problems with the back are not in dispute, it is only the degree of disability based on the evidence that is in question. 

The Board therefore finds that the criteria for a higher rating for the Veteran's lumbosacral strain from June 29, 2011, have not been met.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for Service-Connected Seborrheic Dermatitis

An August 2012 rating decision, granted service connection for seborrheic dermatitis.  The Veteran asserts that he is entitled to a higher rating for his service-connected seborrheic dermatitis, which has a noncompensable rating prior to June 29, 2011.

Under § 4.118, Diagnostic Code 7806, a non compensable rating is assigned with dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  

A 10 percent rating is warranted with dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  
A 60 percent rating, the maximum, is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board finds that the Veteran is not entitled to a compensable rating prior to June 29, 2011, for his seborrheic dermatitis because the evidence demonstrates that his dermatitis manifested on less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.

In making this determination, the Board relied on the Veteran's statements, VA treatment records, and an April 2012 VA examination.  There is no medical evidence which indicates the Veteran's dermatitis warrants a higher evaluation.

During the April 2012 VA examination, the Veteran reported having a long history of seborrheic dermatitis involving his scalp and that he uses dandruff shampoo to treat it.  No scarring was reported.  The examiner concluded that less than 5 percent of the total body surface area was affected by the condition and 5 percent to 20 percent of the exposed area was affected by the skin condition.  The Veteran has mild erythema and scaling on his scalp on the back of his head within his hairline, with no involvement of the scalp on the top of the head.  The Veteran's skin condition has not caused any scarring or disfigurement of the head, face or neck.  The Veteran did not report using oral or topical medication in the past 12 months for any skin condition.

Additionally, in September 2016, the Veteran was sent correspondence regarding the development of his skin claim.  The Veteran was asked to complete and return a separate VA Form 21-4142 for each non-VA medical provider, in order to obtain any private physicians or hospitals medical treatment records.  To date, we have not received a response.  

The evidence of record reflects that the Veteran's service-connected seborrheic dermatitis more closely approximates to a noncompensable rating for the period prior to June 29, 2011.

The Veteran contends that he is entitled to a higher rating for his seborrheic dermatitis from June 29, 2011, which is currently rated at 10 % from June 29, 2011 disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board finds that the Veteran is not entitled to a higher rating for his seborrheic dermatitis because the evidence does not show that his dermatitis covers 20 percent or more of his entire body or exposed area affected or that he required systemic therapy for a period of six weeks or more, as required for a higher rating under Diagnostic Code 7806.

As noted above, in September 2016 the Veteran was sent a VA Form 21-4142 form to complete in order to obtain the Veteran's non-VA medical treatment records.  To date, no response has been received.  

There is no additional medical evidence which reveals a higher evaluation is warranted for his service-connected seborrheic dermatitis.  

After consideration of the lay and medical evidence, the Board finds that there is no medical evidence which warrants a rating in excess of 10 percent from June 29, 2011.  Thus, the claim is denied.



Effective Date Prior to October 9, 2012 for the Award of Service Connection for Cervical Spine Degenerative Joint Disease and Muscle Strain

The Veteran has been granted service connection for cervical spine degenerative joint disease and muscle strain, with an effective date of October 09, 2012.  He contends that an earlier effective date is warranted.  At the video conference hearing, the Veteran asserted that his grant of service connection should date back to January 30, 1993, the date of his release from active duty service.  The Board notes, that in the Veteran's March 2013 Notice of Disagreement, the Veteran argued that he initially filed a claim for benefits in 1992 and now that he has been awarded service connection for the condition, he believes the VA should honor the earlier effective date of 1992. 

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. 
 § 5110(a); 38 C.F.R. § 3.400 (b).

In this case, the Veteran's effective date corresponds to the receipt of the October 9, 2012 statement in support of claim that requested service connection for a cervical spine condition.  Upon review of the Veteran's file, the Board does not find a formal or informal claim evidencing an intent to apply for service connection for a cervical spine condition prior to October 9, 2012.  Therefore, an effective date prior to October 9, 2012 for a cervical spine condition is not applicable.  The claim is denied.  38 U.S.C. §§ 5110, 5101 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).

As noted above, in the March 2013 Notice of Disagreement, the Veteran argued that he previously applied for compensation for the cervical condition, along with a number of other conditions in 1992 and should receive compensation based upon that date.  The Board reviewed the Veteran's January 1992 Application for Compensation and cervical spine condition was not listed amongst his requested claims.  There is no indication of missing records.  In fact, the records from 1992 provide evidence against this claim.   

The Board does not identify a previous claim upon which the current claim is premised, and the Veteran has pointed to no other claim than the application for benefits received October 9, 2012.  Accordingly, the effective date of the grant of service connection, pursuant to the regulations at 38CFR 3.400 is the date the claim was received, October 9, 2012.  

ORDER

A rating in excess of 10 percent for narcolepsy, prior to June 29, 2011 is denied.

A rating in excess of 20 percent for narcolepsy, from June 29, 2011 is denied.

A 10 percent rating for degenerative joint disease and degenerative disc disease of the lumbosacral spine is granted, for the period prior to June 29, 2011, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbosacral spine, from June 29, 2011 is denied.

A compensable rating for seborrheic dermatitis, prior to June 29, 2011 is denied.

A rating in excess of 10 percent for seborrheic dermatitis is denied.

An earlier effective date prior to October 9, 2012 for the award of service connection for cervical spine degenerative joint disease and muscle strain is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


